DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 102009025296) in view of Rexotec (DE 202016000506). Jung teaches a housing 1 consistent with protection class ex-d (paragraph [0001]), the housing 1 comprising  a wall arrangement (shown at lead line 1 in figure 1) comprising at least two walls that enclose an interior space 3, wherein each of the at least two of the walls comprises an open-pore material 2 (paragraphs [0001], [0007], [0009]) extending from the interior space, the open-pore material sufficient to absorb a pressure wave from a source increasing pressure within the interior space.
Jung discloses the claimed invention except for the pressure relief body.  Rexotec teaches that it is known to provide a housing with a pressure relief body (see figure 1; translation of Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the housing of Jung with the pressure relief body, as taught by Rexotec, in order to release pressure build up within the container.
Further regarding claim 1, the pressure relief body of Rexotec comprised of a porous, gas-permeable material 8, 9, 10 sufficient to prevent a flame in the housing from escaping the interior space (translation of Abstract).

Regarding claim 2, the open-pore material 3 is arranged so as to be directly abutting against the two walls (figures 1 and 2).

Regarding claim 3, the open-pore material 2 includes first and second faces, said first face is proximal to said interior space and said second face distal to said interior space (inner and outer faces of the material 2).

Regarding claim 4, the second face of the open pore material is parallel to at least one of the at least two walls (parallel to adjacent and opposite walls).  

Regarding claim 5, the open-pore material 2 is a fiber material (paragraph [0010] discloses porous organic fillers).
Regarding claim 7, the region of the at least two walls which supports the open-pore material is configured so as to be closed or comprises only flame- arresting gaps (paragraph [0017]).

Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (DE 102009025296) in view of Rexotec (DE 202016000506), as applied to claim 1 above, and further in view of Burg Waechter (DE 202008000808).  Regarding claim 6, the modified housing of Jung discloses the claimed invention except for the grid structure.  Burg Waechter teaches that it is known to provide a housing with a grid structure (see element 15 in figure 4; paragraphs [0037], [0038]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified housing of Jung with the grid structure, as taught by Burg Waechter, in order to reinforce the layers of the walls of the housing.

Regarding claims 9-12,  Jung teaches a housing 1 with a wall arrangement (shown at lead line 1 in figure 1) that comprises several walls (figures 1 and 2) which enclose an interior space 3, wherein an open-pore body 2 is arranged in said interior space 3, and characterized in that wherein the open-pore body 2 comprises a metal or mineral filament arrangement which is bonded by a binding agent (paragraph [0010]) so as to be dimensionally stable.
The modified housing of Jung discloses the claimed invention except for metal structure.  Burg Waechter teaches that it is known to provide a housing with a metal structure (see paragraphs [0014], [0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified housing of Jung with the grid structure, as taught by Burg Waechter, in order to provide an open pore material with increased strength.

Regarding claim 10, the filament arrangement comprises metal wires, metal ropes, metal strips, metal fibers, glass fibers, quartz fibers, rock fibers, ceramic fibers or a mixture thereof (see paragraphs [0014], [0032] of Burg Waechter).

Regarding claim 11, the binding agent is a synthetic resin (paragraph [0010 ] of Jung).

Regarding claim 12, the binding agent 1s an inorganic binder (paragraph [0010 ] of Jung).

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. Applicant argues that Jung does not teach the newly added limitations regarding the porous, gas permeable material of the pressure relief body.  The secondary reference of Rexotec (DE 202016000506) is added to the rejection for the teaching of providing a housing with a pressure relief body.  The pressure relief body of Rexotec (DE 202016000506) includes a porous, gas permeable material that prevent flames from escaping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736